Citation Nr: 0300662	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  99-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation 
assigned for Achilles tendinitis with plantar fasciitis of 
the left lower extremity for the period from November 1, 
1990, to September 28, 1997.

2.  Entitlement to restoration of a 10 percent evaluation 
assigned for Achilles tendinitis with plantar fasciitis of 
the right lower extremity for the period from November 1, 
1990, to September 28, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for almost 15 years, 
including periods of service from July 1971 to August 1979 
and from July 1980 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

A hearing was held before the undersigned Member of the 
Board sitting in Phoenix, Arizona, on February 10, 2000.  
A transcript of the hearing testimony has been associated 
with the claims file.  When the Board remanded this case 
in February 2001, it was noted that the veteran had 
provided testimony on the subject of a loan guaranty 
indebtedness at the time of this hearing.  The Board has 
obtained the loan guarantee files in connection with the 
current claim and notes that these files reflect that a 
Statement of the Case was issued by the VARO in Waco, 
Texas, which addressed the issue of entitlement to waiver 
of a loan guaranty indebtedness, on February 17, 2000.  It 
does not appear that the VA Form 9, Appeal to Board of 
Veterans Appeals, which was enclosed with the Statement of 
the Case, or an equivalent document, was thereafter filed 
by the veteran regarding this issue.


FINDINGS OF FACT

1.  During service, the veteran began having bilateral 
Achilles' tendonitis while attending Air Assault School in 
1980; he had approximately 6 trials of casting and 
medication without relief and then underwent surgery on 
the left Achilles' tendon in August 1985 without relief of 
chronic pain.

2.  In June 1987, the veteran was discharged after 
completing almost 15 years active military service because 
of bilateral heel and foot disorders; the limitations 
resulting from these conditions were considered to be too 
restrictive to permit his reclassification from Calvary 
Scout to another military occupational specialty.

3.  By a rating decision dated in August 1987, service 
connection was established for Achilles' tendonitis, 
right, rated 10 percent disabling; Achilles' tendonitis, 
left, rated 10 percent disabling; and plantar fasciitis, 
bilateral, rated 10 percent disabling.

4.  In November 1987 VA notified the veteran that his 
claim for disability compensation had been approved for 
ankle and foot disorders but that his award was subject to 
recoupment of $34,142.40 severance pay.

5.  VA examination for disability evaluation purposes in 
July 1988 resulted in diagnoses of chronic Achilles 
tendinitis, right; chronic Achilles tendinitis, left; and 
plantar fasciitis, bilateral.

6.  By a rating dated in October 1988, the RO assigned 
separate 10 percent ratings for Achilles tendonitis right 
with plantar fasciitis, and for Achilles tendonitis left 
with plantar fasciitis; the combined rating was reduced 
from 30 percent to 20 percent for the veteran's service-
connected disabilities; a future examination was to be 
scheduled for July 1990, but the veteran was not informed 
of this fact.

7.  In August 1990, VA sent a letter to the veteran's last 
known address and requested that he report for an 
examination; however, the letter was returned as 
undeliverable.

8.  In August 1990, VA sent a letter to the veteran's last 
known address to notify him that due to his failure to 
report for an examination, his benefits would be 
terminated no earlier than November 1, 1990; however, this 
letter was also returned as undeliverable.  

9.  In a statement dated in September 1997 the veteran 
provided a new address and stated that he had been in 
Germany for 6 years.

10.  VA examination for disability evaluation purposes in 
December 1998 revealed findings similar to those of the 
July 1988 examination.

11.  By a rating decision dated in March 1999, separate 10 
percent rating were again assigned for Achilles tendonitis 
left with plantar fasciitis and for Achilles tendonitis 
right with plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent 
evaluation assigned for Achilles tendinitis with plantar 
fasciitis of the left lower extremity for the period from 
November 1, 1990, to September 28, 1997, are met.  
38 C.F.R. §§ 3.158, 3.655 (1990).

2.  The criteria for restoration of a 10 percent 
evaluation assigned for Achilles tendinitis with plantar 
fasciitis of the right lower extremity for the period from 
November 1, 1990, to September 28, 1997, are met.  
38 C.F.R. §§ 3.158, 3.655 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations in effect at the time that the veteran's 
benefits were terminated as of November 1, 1990, provided 
in pertinent part as follows:

Abandoned claims.  (a)  General.  Except as 
provided in Sec. 3.652 of this part, where 
evidence requested . . . for the purpose of 
determining continued entitlement is not 
furnished within 1 year after the date of 
request, the claim will be considered 
abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new 
claim is received.  Should the right to 
benefits be finally established, . . . 
compensation . . . based on such evidence shall 
commence not earlier than the date of filing 
the new claim.

(b)  Department of Veterans Affairs 
examinations.  Where the veteran fails without 
adequate reason to respond to an order to 
report for Department of Veterans Affairs 
examination within 1 year from the date of 
request and payments have been discontinued, 
the claim for such benefits will be considered 
abandoned.

(c)  Disappearance.  Where payments of pension, 
compensation, or dependency and indemnity 
compensation have not been made or have been 
discontinued because a payee's present 
whereabouts is unknown, payments will be 
resumed effective the day following the date of 
last payment if entitlement is otherwise 
established, upon receipt of a valid current 
address.

38 C.F.R. § 3.158 (1990).

Failure to report for Department of Veterans 
Affairs examination.  (a)  Discontinuance.  
When a veteran without adequate reason fails to 
report for Department of Veterans Affairs 
examination . . . the awards to the veteran . . 
. will be discontinued. 

*		*		*		*

(c)  Resumption; no change in evaluation.  When 
payments have been discontinued because of 
failure to report for examination, payments 
will be resumed effective the day following the 
date of last payment if the evidence clearly 
establishes that during the period of his 
failure to report the disability existed in the 
former compensable degree and the claim was not 
abandoned and the rating agency confirms and 
continues the prior evaluation.

38 C.F.R. § 3.655 (1990).

The Veterans Claims Court has held that the burden is upon 
VA to demonstrate that notice of the VA medical 
examination was sent to the claimant's last address of 
record and that the claimant lacked adequate reason or 
good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Factual Background.  Service medical records reflect that 
when the veteran re-entered service in July 1980, he 
reported that he was in excellent health.  When he 
attended Air Assault School in 1980 he began having 
bilateral Achilles' tendonitis which was casted without 
relief.  He had approximately 6 trials of casting and 
medication prior to his release from service, all without 
relief.  He underwent surgery on the left Achilles' tendon 
in August 1985 without relief of the chronic pain.  He was 
given a series of temporary profiles and administrative 
jobs because of an inability to perform his primary 
military occupation as a result of chronic plantar 
fasciitis, flat feet, and chronic bilateral Achilles 
tendonitis.  A bone scan revealed findings of increased 
activity within the ankles, feet and both tibial shafts 
consistent with stress reactions.  In March 1987 it was 
determined that he was unable to perform his military 
duties because he was unable to walk, march or run for any 
length of time without experiencing bilateral heel and 
foot pain.  It was recommended that he be found unfit for 
retention on active duty.  In June 1987, he was discharged 
after completing about 15 years active military service 
because of bilateral heel and foot disorders; the 
limitations resulting from these conditions were 
considered to be too restrictive to permit his 
reclassification from Calvary Scout to another military 
occupational specialty.

By a rating decision dated in August 1987, service 
connection was established for Achilles' tendonitis, 
right, rated 10 percent disabling; Achilles' tendonitis, 
left, rated 10 percent disabling; and plantar fasciitis, 
bilateral, rated 10 percent disabling.

In November 1987 VA notified the veteran that his claim 
for disability compensation had been approved for ankle 
and foot disorders but that his award was subject to 
recoupment of $34,142.40 severance pay.

The veteran was accorded a VA examination for disability 
evaluation purposes in July 1988.  The veteran reported 
that he developed Achilles tendonitis in 1980 and 
experienced pain and difficulty walking.  The examiner 
noted that when the veteran walked for any length of time 
he developed severe pain.  He had had no treatment since 
his discharge in June 1987.  Examination resulted in 
diagnoses of chronic Achilles tendinitis, right; chronic 
Achilles tendinitis, left; and plantar fasciitis, 
bilateral.

By a rating dated in October 1988, the RO assigned 
separate 10 percent ratings for Achilles tendonitis right 
with plantar fasciitis, and for Achilles tendonitis left 
with plantar fasciitis; the combined rating was reduced 
from 30 percent to 20 percent for the veteran's service-
connected disabilities; a future examination was to be 
scheduled for July 1990, but the veteran was not informed 
of this fact.

In August 1990, VA sent a letter to the veteran's last 
known address and requested that he report for an 
examination; however, the letter was returned as 
undeliverable.

In a rating decision later in August 1990, it was noted 
that the veteran had failed to report for examination and 
that he had no static disabilities or protected 
evaluations.  On August 29, 1990, a letter was sent to the 
veteran's last known address to inform him that since he 
had failed to report for an examination that had been 
scheduled for August 27, 1990, the RO proposed to stop his 
disability payments no earlier than November 1, 1990.  It 
appears that this letter was also returned by the postal 
service because the forwarding address had expired.

There was no further correspondence from the veteran until 
September 1997, when he wrote from Phoenix, Arizona, that 
he "was in Germany for six years since 1991" and requested 
that his award be restarted.  However, a Report of Contact 
dated in November 1997 reflected that the veteran was in 
Germany and wanted a VA examination conducted in Germany.  
The claims folder for the veteran was transferred to the 
RO in Washington, D.C., in November 1997.  Documents in 
the claims folder reflect that the claims folder was 
transferred from the Washington RO back to the RO in 
Phoenix, Arizona, in December 1997 and again in April 
1998.

In October 1998, the veteran submitted medical records 
reflecting treatment he received while in Germany during 
1995, 1996, and 1997.

In December 1998, the veteran underwent a VA examination 
for disability evaluation purposes.  The examiner found 
that the veteran had first degree pes planus; symptoms of 
bilateral heel cord discomfort, with surgery on the left; 
some thickening of the left tendinoachilles; evidence of 
an attachment spur on the left os calcis; and evidence of 
calcification at the tendinoachilles attachment on the 
right ankle.  He concluded that the findings were 
compatible with chronic tenosynovitis or tendinitis of the 
tendinoachilles.

By a rating dated in March 1999, the RO assigned separate 
10 percent ratings for Achilles tendonitis right with 
plantar fasciitis, and for Achilles tendonitis left with 
plantar fasciitis effective from September 29, 1997.  The 
rating reflects that evidence was insufficient to evaluate 
the veteran's disabilities for the period from November 1, 
1990, to September 28, 1997.

At a hearing in October 1999, the veteran reported that he 
moved from Texas to Phoenix, Arizona, in January 1988.  
The veteran stated that he had always kept in contact with 
VA; that he tried to maintain contact with VA for medical 
reasons even when he was in Germany.  He stated that he 
had been to the RO in Phoenix several time to make sure 
that his address was updated.

At a hearing in February 2000, the veteran stated that he 
had moved to Germany about 2 months before the notice to 
report for examination was sent out by VA and that he had 
informed the VARO in Phoenix, Arizona, 3 or 4 times of his 
new address in Germany before he left for Germany.  He 
stated that when he was in Germany he tried to contact VA 
personnel at the Washington RO but was unable to arrange 
for treatment for his service-connected disabilities 
through the VA.  He reported that after the surgery on his 
left Achilles tendon during service failed, there was 
nothing else that could be done to eliminate his physical 
problems and he requested reclassification into an 
occupation that involved mostly desk work, but that his 
request was denied.  He argued that denial of his request 
for reclassification to stay in the military service was 
evidence that the military doctors must had determined 
that his disabilities would never get any better.  He 
testified that his condition was basically the same as 
when he was released from service.  He reported that he 
still had to wear tennis shoes and had been in tennis 
shoes for probably the last 7 or 8 years that he had been 
in the military.  He testified that his condition did not 
improve at all from 1990 until 1997 while he was in 
Germany.  He reported that he had multiple Ace wraps and 
heat packs but that there was no effective treatment and 
that he just had to stay off his feet as much as possible.

Analysis.  The threshold question now before the Board is 
whether the veteran's claim should be considered to have 
been abandoned in 1990 because of his failure to report 
for examination scheduled for August 1990.  In August 1990 
VA sent a letter to the veteran's last known address and 
requested that he report for an examination.  However, the 
record establishes that the letter was returned by the 
postal service as undeliverable.  VA regulations provide 
that a claim for benefits will be considered abandoned 
where the veteran fails to report for examination without 
adequate reason.  The fact that the record clearly 
establishes that the veteran did not receive the notice to 
report for examination constitute adequate reason for his 
failure to report for the examination.  Inasmuch as there 
is a good explanation for his failure to report for the 
examination scheduled for August 1990, the Board concludes 
that his claim may not be considered abandoned because of 
his failure to report for the examination.

It can be argued that the veteran's award was discontinued 
because his whereabouts were unknown as of August 1990.  
If so, the provisions of 38 C.F.R. § 3.158(c) would apply 
and provide that his award should be resumed effective the 
day following the date of last payment, if entitlement is 
otherwise established, upon receipt of a valid current 
address.  Likewise, the provisions of 38 C.F.R. § 3.655 as 
in effect at the time the veteran's award was discontinued 
provide that when payments have been discontinued because 
of failure to report for examination, payments will be 
resumed effective the day following the date of last 
payment if (1) the evidence clearly establishes that 
during the period of his failure to report the disability 
existed in the former compensable degree and (2) the claim 
was not abandoned and (3) the rating agency confirms and 
continues the prior evaluation.

As noted above, the Board has determined that the 
veteran's claim is not considered to have been abandoned.  
The RO, based upon re-examination of the veteran in 
December 1998, reinstated the same ratings for the veteran 
ankle and foot disorders which had been in effect at the 
time his award was discontinued, in effect confirming and 
continuing the prior evaluations.  Thus, the controlling 
factor in this case is whether the evidence clearly 
establishes that during the period of the veteran's 
failure to report, i.e., from August 1990 until September 
1997, the condition of his feet and ankles remained 
essentially the same as noted on examination in July 1988.  

The service medical records reflect that the veteran began 
having problems with his ankles and feet in 1980.  He was 
treated with casting, medication and surgery from 1980 to 
1985, all without relief.  He was given a series of 
temporary profiles and administrative jobs because of an 
inability to perform his primary military occupation as a 
result of chronic problems with his ankles and feet.  In 
March 1987 it was determined that he was unable to perform 
his military duties because he was unable to walk, march 
or run for any length of time without experiencing 
bilateral heel and foot pain.  He was found to be unfit 
for retention on active duty and was discharged in June 
1987 after completing about 15 years active military 
service because of limitations resulting from his ankle 
and feet disorders.  These records provide persuasive 
evidence that physicians who evaluated and treated the 
veteran's ankle and feet disorders over a period of 
several years were of the opinion that the veteran's ankle 
and foot disorders were permanent and unlikely to improve.

The report of VA examination for disability evaluation 
purposes in July 1988 reflects that the veteran reported 
that he developed Achilles tendonitis in 1980 and 
experienced pain and difficulty walking.  The examiner 
noted that when the veteran walked for any length of time 
he developed severe pain.  When the veteran was examined 
by VA in 1998, he reported that if he walked more than a 
quarter of a mile he experienced ankle and foot problems.  
The examiner concluded that the examination findings were 
compatible with chronic tenosynovitis or tendinitis of the 
tendinoachilles.  At a hearing in February 2000, the 
veteran reported that after the surgery on his left 
Achilles tendon during service failed, there was nothing 
else that could be done to resolve his ankle and foot 
problems.  He testified that his condition was basically 
the same as when he was released from service and that 
there was no effective treatment -- that he just had to 
stay off his feet as much as possible.  

Based upon consideration of the evidence in its entirety, 
the Board finds that the record establishes that the 
disorders of the veteran's ankles and feet have remained 
essentially unchanged since his release from service until 
the present, to include the period from November 1990 to 
September 1997 when his award was discontinued.

Accordingly, inasmuch as the Board has found that the 
veteran's failure to report for examination in August 1990 
did not constitute abandonment of his claim, the veteran's 
claim is considered a pending claim from 1990 and the 
regulations in effect at the time his award was 
discontinued in 1990 are for application in this case.  As 
noted above, the pertinent regulation provides that when 
payments have been discontinued because of failure to 
report for examination, payments will be resumed effective 
the day following the date of last payment if the evidence 
clearly establishes that during the period of his failure 
to report the disability existed in the former compensable 
degree and the claim was not abandoned and the rating 
agency confirms and continues the prior evaluation.  
38 C.F.R. § 3.655(c) (1990).  As discussed above, the 
Board finds that these criteria are met.  Accordingly, the 
veteran is entitled to restoration of the 10 percent 
ratings for his left and right ankle and foot disorders 
during the period from November 1, 1990, to September 28, 
1997.

The Board has considered the Veterans Claims Assistance 
Act of 2000 (VCAA), which, among other things, redefined 
the obligations of VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2002).  Implementing 
regulations have been published.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Inasmuch as the 
Board has granted the benefits sought on appeal, any 
failure of VA to fully comply with the provisions of the 
VCAA would not prejudice the veteran.


ORDER

The claim for entitlement to restoration of separate 10 
percent ratings assigned for Achilles tendinitis with 
plantar fasciitis of the left lower extremity and the 
right lower extremity for the period from November 1, 
1990, to September 28, 1997, is granted.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

